NOTE: ThiS order is n0nprecedentia1.
United States Court of A11peals
for the Federal Circuit
THE ASSOCIATION FOR MOLECULAR
PATHOLOGY, THE AMERICAN COLLEGE OF
MEDICAL GENETICS, THE AMERICAN SOCIETY
FOR CLINICAL PATHOLOGY, THE COLLEGE OF
AMERICAN PATHOLOGISTS, I'IAIG KAZAZIAN,
MD, ARUPA GANGULY, PhD, W'ENDY CHUN_'G, MD,
PhD, HARRY OSTRER, MD, DAVID LEDBETTER,
PhD, STEPHEN WARREN, PhD, ELLEN MATLOFF,
M.S., ELSA REICH, M.S., BREAST CANCER
ACTION, BOSTON WOMEN’S HEALTH BOOK
COLLECTIVE, LISBETH CERIANI,
RUNI LIMARY, GENAE GIRARD, PATRICE
FORTUNE, VICKY THOMASON,
and KATHLEEN RAKER,
Plaintiffs-Appellees,
V.
UNITED STATES PATENT AND
TRADEM_ARK OFFICE,
Defendcmt,
and
MYRIAD GENETICS, INC.,
Defen,dcmt-Appellcmt,
and
LORRIS BETZ, ROGER BOYER, JACK BRITTAIN,
ARNOLD B. COMBE, RAYMOND GESTELAND,
JAMES U. JENSEN, JOHN KENDALL MORRIS,

ASSOCIATION FOR MOLECULAR V. PTO 2
THOMAS PARKS, DAVID W. PERSHING, and
MICHAEL K. YOUNG, in their official capacity as
Directors of the University of Utah Research F0un-
dati0n,
Defen,dan,ts-Appellan,ts.
2010-1406
Appeal from the United States District Court for the
Southern District of New York in case no. 09-CV-45l5,
Senior Judge Robert W. SWeet.
ON MOTION
ORDER
The Federal Circuit Bar Ass0ciation (FCBA) moves
without opposition for leave to tile a brief amicus curiae in
connection with the motion to recuse Chief Judge Rader
filed by The Association for Molecular Path0logy et al.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted In the event that Chief Judge
Rader is assigned to the panel in this case or the case is
heard en banc, the FCBA’s amicus brief will be transmit-
ted to him.

3 AssociAT10N F0R M0LEcoLA_R v. PT0
FOR THE CoURT
ms 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Christopher A. l-Iansen, Esq.
Gregory A. Castanias, Esq.
EdWard R. Reines, Esq.
FlLED
u.s. coram or
317 me moEmiPd§AbhSf0R
AUG 1 6 2010
.|AN HORBA|.Y
GLERK